Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Financial Statements for the three-month period ended March 31, 2010, presented in comparative format Translation of financial statements originally issued in Spanish Company’s Name: Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Legal domicile: Tte. Gral. Juan D. Perón No. 456 – 2nd floor Autonomous City of Buenos Aires Principal line of business: Financial and Investment Activities Fiscal year N° 12 For the three-month period commenced January 1, 2010 and ended March 31, 2010, presented in comparative format. Date of registration with the Public Registry of Commerce: Of Bylaws: September 30, 1999 Date of latest amendment to Bylaws: June 26, 2006 Registration number with the Corporation Control Authority (I.G.J.): Sequential Number – Corporation Control Authority (I.G.J.): Date of expiration of the Company’s Bylaws: June 30, 2100 Description of the Controlling Company: Company’s Name: EBA Holding S.A. Principal line of business: Financial and Investment Activities Interest held by the Controlling Company in the Shareholders’ equity as of 03.31.10: 22.65% Percentage of votes which the Controlling Company is entitled to as of 03.31.10: 59.42% Capital status as of 03.31.10(Note 8 to the Financial Statements) (figures stated in thousands of pesos for “Subscribed” and “Paid-in” shares) Shares Number Class Voting rights per share Subscribed Paid-in 281,221,650 Ordinary class “A”, face value of 1 5 281,222 281,222 960,185,367 Ordinary class “B”, face value of 1 1 960,185 960,185 1,241,407,017 1,241,407 1,241,407 1 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Balance Sheet As of March 31, 2010 and December 31, 2009. (Figures stated in thousands of pesos) ASSETS CASH AND DUE FROM BANKS -Cash -Financial institutions and correspondents -Argentine Central Bank -Other local financial institutions -Foreign GOVERNMENT AND CORPORATE SECURITIES -Holdings of securities in investment accounts and special investment accounts -Holdings of trading securities -Government securities received in connection with reverse repo transactions with the Argentine Central Bank - -Government unlisted securities -Investments in listed corporate securities -Securities issued by the Argentine Central Bank -Allowances - LOANS -To the non-financial public sector -To the financial sector -Interbank loans (call money loans granted) -Other loans to local financial institutions 27 24 -Accrued interests, adjustments and quotation differences receivable 4 28 -To the non-financial private sector and residents abroad -Advances -Promissory notes -Mortgage loans -Pledge loans -Personal loans -Credit card loans -Others -Accrued interests, adjustments and quotation differences receivable -Documented interest -Unallocated collections -Allowances OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE -Argentine Central Bank -Amounts receivable for spot and forward sales to be settled -Securities receivable under spot and forward purchases to be settled -Premiums from brought options -Others not included in the debtor classification regulations -Unlisted negotiable obligations -Balances from forward transactions without delivery of underlying asset to be settled -Others included in the debtor classification regulations -Accrued interests receivable not included in the debtor classification regulations -Accrued interests receivable included in the debtor classification regulations -Allowances The accompanying Notes 1 to 25 are an integral part of these consolidated financial statements. 2 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Balance Sheet As of March 31, 2010 and December 31, 2009. (Figures stated in thousands of pesos) ASSETS UNDER FINANCIAL LEASES -Assets under financial leases -Allowances EQUITY INVESTMENTS -In financial institutions -Others -Allowances MISCELLANEOUS RECEIVABLES -Receivables for assets sold -Minimum presumed income tax -Others -Accrued interests on receivables for assets sold -Other accrued interests and adjustments receivable -Allowances BANK PREMISES AND EQUIPMENT MISCELLANEOUS ASSETS INTANGIBLE ASSETS -Goodwill -Organization and development expenses UNALLOCATED ITEMS OTHER ASSETS TOTAL ASSETS The accompanying Notes 1 to 25 are an integral part of these consolidated financial statements. 3 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Balance Sheet As of March 31, 2010 and December 31, 2009. (Figures stated in thousands of pesos) LIABILITIES DEPOSITS -Non-financial public sector -Financial sector -Non-financial private sector and residents abroad -Current accounts -Savings Accounts -Time Deposits -Investment accounts -Others -Accrued interests and quotation differences payable OTHER LIABILITIES RESULTING FROM FINANCIAL BROKERAGE -Argentine Central Bank -Others -Banks and international entities -Unsubordinated negotiable obligations -Amounts payable for spot and forward purchases to be settled -Securities to be delivered under spot and forward sales to be settled -Loans from local financial institutions -Interbank loans (call money loans received) -Other loans from local financial institutions -Accrued interests payable -Balances from forward transactions without delivery of underlying asset to be settled -Others -Accrued interests and quotation differences payable MISCELLANEOUS LIABILITIES -Dividends payable -Directors' and syndics' fees -Others PROVISIONS SUBORDINATED NEGOTIABLE OBLIGATIONS UNALLOCATED ITEMS OTHER LIABILITIES MINORITY INTEREST IN CONSOLIDATED ENTITIES OR COMPANIES TOTAL LIABILITIES SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY The accompanying Notes 1 to 25 are an integral part of these consolidated financial statements. 4 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Memorandum Accounts As of March 31, 2010 and December 31, 2009. (Figures stated in thousands of pesos) DEBIT CONTINGENT -Loans obtained (unused balances) -Guarantees received -Others not included in the debtor classification regulations -Contingencies re. contra items CONTROL -Uncollectible loans -Others -Control re. contra items DERIVATIVES -"Notional" value of forward transactions without delivery of underlying asset -Interest rate swaps -Others -Derivatives re. contra items TRUST ACCOUNTS -Trust funds CREDIT CONTINGENT -Loans granted (unused balances) -Guarantees granted to the Argentine Central Bank -Other guarantees granted included in the debtor classification regulations -Other guarantees granted not included in the debtor classification regulations -Others included in the debtor classification regulations -Others not included in the debtor classification regulations -Contingencies re. contra items CONTROL -Checks and drafts to be credited -Others -Control re. contra items DERIVATIVES -"Notional" value of put options written -"Notional" value of call options written -"Notional" value of forward transactions without delivery of underlying asset -Others -Derivatives re. contra items TRUST ACCOUNTS -Trust liabilities re. contra items The accompanying Notes 1 to 25 are an integral part of these consolidated financial statements. 5 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Income Statement For the period of three months commenced January 1, 2010 and ended March 31, 2010, presented in comparative format with the same period of the previous fiscal year. (Figures stated in thousands of pesos) FINANCIAL INCOME -Interest on cash and due from banks -Interest on loans to the financial sector -Interest on advances -Interest on promissory notes -Interest on mortgage loans -Interest on pledge loans -Interest on credit card loans -Interest on other loans -Net income from government and corporate securities -Interest on other receivables resulting from financial brokerage -Net income from secured loans – Decree No. 1387/01 -CER adjustment -Exchange rate differences on gold and foreign currency -Others FINANCIAL EXPENSES -Interest on current account deposits -Interest on savings account deposits -Interests on time deposits -Interest on interbank loans received (call money loans) -Interest on other loans from financial institutions - 92 -Interest on other liabilities resulting from financial brokerage -Interest on subordinated obligations -Other interest -Net income from options - -CER adjustment 45 -Contributions made to Deposit Insurance Fund -Others GROSS FINANCIAL MARGIN PROVISIONS FOR LOAN LOSSES INCOME FROM SERVICES -Related to lending transactions -Related to borrowing transactions -Other commissions -Others EXPENSES FOR SERVICES -Commissions -Others The accompanying Notes 1 to 25 are an integral part of these consolidated financial statements. 6 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Income Statement For the period of three months commenced January 1, 2010 and ended March 31, 2010, presented in comparative format with the same period of the previous fiscal year. (Figures stated in thousands of pesos) ADMINISTRATIVE EXPENSES -Personnel expenses -Directors’ and syndics' fees -Other fees -Advertising and publicity -Taxes -Depreciation of bank premises and equipment -Amortization of organization expenses -Other operating expenses -Others NET INCOME FROM FINANCIAL BROKERAGE MINORITY INTEREST RESULT MISCELLANEOUS INCOME -Net income from equity investments - -Penalty interests -Loans recovered and allowances reversed -CER adjustment - 7 -Others MISCELLANEOUS LOSSES -Net income from equity investments - -Penalty interests and charges in favor of the Argentine Central Bank 4 23 -Provisions for losses on miscellaneous receivables and other provisions -CER adjustment 9 - -Amortization of differences arising from court resolutions -Depreciation and losses from miscellaneous assets -Amortization of goodwill -Others NET INCOME BEFORE INCOME TAX INCOME TAX NET INCOME FOR THE PERIOD The accompanying Notes 1 to 25 are an integral part of these consolidated financial statements. 7 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Statement of Cash Flows and Cash Equivalents For the period of three months commenced January 1, 2010 and ended March 31, 2010, presented in comparative format with the same period of the previous fiscal year. (Figures stated in thousands of pesos) CHANGES IN CASH AND CASH EQUIVALENTS (Note 22) -Cash at beginning of fiscal year -Cash at period-end Increase / (Decrease) in cash (in constant currency) CAUSES FOR CHANGES IN CASH (IN CONSTANT CURRENCY) Operating activities Net collections/(payments) for: -Government and corporate securities -Loans -To the financial sector -To the non-financial public sector -To the non-financial private sector and residents abroad -Other receivables resulting from financial brokerage -Assets under financial leases -Deposits -To the financial sector -To the non-financial public sector -To the non-financial private sector and residents abroad -Other liabilities from financial brokerage -Financing from the financial sector -Interbank loans (call money loans received) -Others (except from liabilities included in financing activities) Collections related to income from services Payments related to expenses for services Administrative expenses paid Payment of organization and development expenses Collection for penalty interests, net Differences arising from court resolutions paid Collection of dividends from other companies 29 Other collections related to miscellaneous profits and losses Net collections / (payments) for other operating activities -Other receivables and miscellaneous liabilities -Other operating activities, net Income tax and minimum presumed income tax payment Net cash flow generated by (used in) operating activities Investment activities Payments for bank premises and equipment, net Payments for miscellaneous assets, net Payments for equity investments Net cash flows used in investment activities 8 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Consolidated Statement of Cash Flows and Cash Equivalents For the period of three months commenced January 1, 2010 and ended March 31, 2010, presented in comparative format with the same period of the previous fiscal year. (Figures stated in thousands of pesos) Financing activities Net collections/(payments) for: -Unsubordinated negotiable obligations -Argentine Central Bank -Others -Banks and international entities -Subordinated obligations -Loans from local financial institutions Distribution of dividends - Other collections from financing activities - Cash flow used in financing activities Financial results and by holding of cash and cash equivalents (including interest and monetary result) Increase / Decrease in cash, net The accompanying Notes 1 to 25 are an integral part of these consolidated financial statements. 9 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Supplementary Accounting Information Notes to the Consolidated Financial Statements For the period of three months commenced January 1, 2010 and ended March 31, 2010, presented in comparative format with the same period of the previous fiscal year. (Figures stated in thousands of pesos) NOTE 1:PRESENTATION OF CONSOLIDATED FINANCIAL STATEMENTS The consolidated Financial Statements are presented in line with the provisions of Argentine Central Bank’s (“B.C.R.A.”) Communiqué "A" 3147 and supplementary regulations regarding financial reporting requirements for the publication of quarterly and annual financial statements, with the guidelines of Technical Pronouncement Nos. 8 and 19 of the Argentine Federation of Professional Councils in Economic Sciences (“F.A.C.P.C.E”) and with the guidelines of the General Resolution No. 434/03 of the National Securities Commission (“C.N.V.”). These financial statements include the balances corresponding to the operations carried out by Grupo Financiero Galicia S.A. (the Company) and its subsidiaries located in Argentina and abroad and form part of said Company’s quarterly / annual financial statements as supplementary information, reason for which they should be read in conjunction with them. These financial statements reflect the effects of the changes in the purchasing power of the currency up to February 28, 2003, by following the restatement method established by Technical Resolution No. 6 of F.A.C.P.C.E. In line with Argentine Central Bank’s Communiqué “A” 3921, Decree No. 664/03 of the National Executive Branch and General Resolution No. 441/03 of the C.N.V., the Company discontinued the application of that method and therefore did not recognize the effects of the changes in the purchasing power of the currency originated after March 1, 2003. Resolution M.D. No. 41/03 of the Professional Council in Economic Sciences of the Autonomous City of Buenos Aires (C.P.C.E.C.A.B.A) established the discontinuation of the recognition of the changes in the purchasing power of the currency, effective October 1, 2003. NOTE 2:ACCOUNTING STANDARDS The most relevant accounting standards used in preparing the consolidated financial statements are listed below: a. Consolidation of Financial Statements The financial statements of Grupo Financiero Galicia S.A. have been consolidated on a line-by-line basis with those of Banco de Galicia y Buenos Aires S.A., Net Investment S.A., Galicia Warrants S.A., Sudamericana Holding S.A., Galval Agente de Valores S.A. and GV Mandataria de Valores S.A. (See Note 3 to the consolidated financial statements). Banco de Galicia y Buenos Aires S.A. is the Company’s main equity investment, a financial institution subject to the Argentine Central Bank regulations. For this reason, the Company has adopted the valuation and disclosure criteria applied by Banco de Galicia y Buenos Aires S.A. Banco de Galicia y Buenos Aires S. A.’s consolidated financial statements include the balances of its subsidiaries abroad: Banco Galicia Uruguay S. A. and Galicia (Cayman) Limited. The conversion into pesos of these subsidiaries’ accounting balances was made according to the following: i. Assets and liabilities were converted into pesos according to item b.1. ii. Allotted capital has been computed for the actually disbursed restated amounts. iii. Accumulated earnings were determined as the difference between assets, liabilities and the allotted capital. iv. Earnings for the period were determined by the difference between the accumulated earnings at the beginning of the fiscal year and the accumulated earnings at the end of the period. The balances of income statement accounts were converted into pesos applying the monthly average exchange rates recorded in each month of this fiscal period. v. The significant items arising from intercompany transactions, not involving third parties, have been eliminated from the Balance Sheet and the Income Statement. 10 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued b. Consistency of accounting principles Accounting principles applied to the financial statements of Net Investment S.A., Galicia Warrants S.A., Galval Agente de Valores S.A. and GV Mandataria de Valores S.A., are similar to those applied by the Company (See Note 1 to the financial statements). Furthermore, the consolidated financial statements of Sudamericana Holding S. A. were prepared in accordance with the disclosure and valuation criteria approved by the Argentine Superintendency of Insurance; which in some aspects differ from the Argentine GAAP in force, in particular as regards the valuation of investments in Secured Loans and certain government securities. Nevertheless, this departure has not produced a significant effect on the financial statements of Grupo Financiero Galicia S.A. The main valuation criteria applied by Banco de Galicia y Buenos Aires S.A. are listed below: b.1.Foreign currency assets and liabilities These are stated at the U.S. dollar exchange rate set by the Argentine Central Bank, at the close of operations on the last business day of each month. As of March 31, 2010, December 31, 2009 and March 31, 2009, balances in U.S. dollars were converted applying the reference exchange rate (figures stated in pesos $ 3.8763, $ 3.7967 and $ 3.7135, respectively) set by the Argentine Central Bank. Assets and liabilities valued in foreign currencies other than the U.S. dollar have been converted into the latter currency using the swap rates informed by the Argentine Central Bank. b.2.Government and corporate securities b.2.1.Government Securities b.2.1.1.Holdings of securities in investment accounts Peso-denominated Bonds issued by the Argentine Nation at Badlar rate due 2015 (Bonar 2015) In January 2010, Bonar 2015 with a F.V. of $ 668,178 were recorded in this item, from which F.V. $627,178 were valued at their acquisition cost increased according to the internal rate of return (IRR) (see item b.2.1.4.c) and F.V. $41,000 were valued at market values as of the previous fiscal year-end. The above recognition of F.V. $627,178, which pursuant to the regulations in force should be carried out at market values, generated income for $240,624. As of March 31, 2010, these holdings have been valued at their acquisition cost increased on an exponential basis according to their IRR. These instruments’ market value was their acquisition cost at the closing of operations on the day before they were recognized in this item. Had these securities been valued at market price, Banco de Galicia y Buenos Aires S. A.´s Shareholders´ Equity would have been decreased by $ 31,122 as of March 31, 2010. b.2.1.2.Holdings of trading securities These are recorded at the closing price for each class of securities at period/ fiscal year end, plus the value of amortization and interest coupons due and receivable, less estimated selling costs, when applicable. b.2.1.3.Government securities from repo transactions with the Argentine Central Bank. As of the previous fiscal year-end, these securities were valued as per the above item b.2.1.2. b.2.1.4.Government unlisted securities Taking into consideration the valuation criteria used, these holdings include the following securities: a) National Government Bonds in US dollars Libor due 2012 – Compensatory and Hedge Bonds (Boden 2012): These bonds were received within the scope of sections 28 and 29 of Decree Nº 905/02. Pursuant to the option provided for in current regulations, these have been valued at their technical value. The same criterion was applied to holdings of such bonds used in repo transactions recorded under “Other Receivables Resulting from Financial Brokerage” and “Miscellaneous Receivables”. As of March 31, 2010, sales pending settlement for a F.V. of $ 48,441 have been valued at the arrangement price for each transaction. 11 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued Had these securities been marked to market, the shareholders’ equity would have been reduced by approximately $137,246 as of March 31, 2010 and $ 175,818 as of December 31, 2009, respectively. Furthermore, Banco de Galicia y Buenos Aires S. A. has established an allowance for impairment of value equal to the estimated difference between their book value and that one the Bank considers it as reasonable realization value. As of March 31, 2010, said difference amounts to $ 175,623. b) Discount Bonds and GDP-Linked Negotiable Securities: These Bonds were received in exchange for Mid-Term Argentine Republic External Notes, Series 74 and 75 carried out by the National Government pursuant to Decree No. 1735/04. As of March 31, 2010 and December 31, 2009, the securities received have been recorded at the lowest of the total future nominal cash payments up to maturity, specified by the terms and conditions of the new securities and the carrying value of the securities tendered as of March 17, 2005. Said amount was net of charged financial services. Had these securities been marked to market, as of March 31, 2010 and December 31, 2009, Banco de Galicia y Buenos Aires S.A’ Shareholders’ equity would have been reduced by approximately $ 278,076 and $ 284,111, respectively. c) Peso-denominated Bonds issued by the Argentine Nation at Badlar rate due 2015 (Bonar 2015): These bonds derived from the debt swap offered by the National Government as per resolutions Nos. 216/09 and 57/09 jointly adopted by the Ministry of Finance (Secretaría de Hacienda y de Finanzas). Banco de Galicia y Buenos Aires S.A. exchanged National Government Bonds in Pesos at 2% due 2014 (Boden 2014) with a F.V. of $ 683,647 (recorded in the Bank´s Shareholders equity in February 2009 within the scope of an exchange transaction of National Secured Loans at market price) for Bonar 2015 with a F.V. of $ 912,669. The exchange ratio used was Bonar 2015 with a F.V. of $ 133.50 (figure stated in Pesos) for each Boden 2014 with a F.V. of $ 100 (figure stated in Pesos). Pursuant to the guidelines established by the Argentine Central Bank for public debt instruments subscribed through a debt swap, these bonds were stated in the Shareholders´ Equity at the value these exchanged securities had recorded. As of December 31, 2009, these holdings amounted to a F.V. of $ 746,178, which total $ 323,744 (in January 2010, the amount of F.V. $ 627,178 were recognized in investment accounts. See note b.2.1.1. As of March 31, 2010, these bonds recorded in this item amounted to a F.V. of $ 92,000, which total $ 42,829. These bonds have been valued at their acquisition cost increased according to the accrual of their internal rate of return (IRR). Had these securities been valued at market price, Banco de Galicia y Buenos Aires S. A.´s Shareholders´ Equity would have been increased by $ 30,928 as of March 31, 2010 and by $ 317,596 as of December 31, 2009. b.2.1.5.Securities issued by the Argentine Central Bank a) Listed securities: These are recorded at the closing listed price for each class of securities at the end of each period/fiscal year. The same criterion was applied to holdings of such bonds used in purchase transactions pending settlement. b) Unlisted securities: Holdings of unlisted securities were valued at their acquisition cost increased on an exponential basis according to their IRR. These securities bought and sold pending settlement have been valued at the arrangement price for each transaction. Had these securities been marked to market, the shareholders’ equity would have been increased by approximately $ 4,079 as of March 31, 2010 and $ 2,254 as of December 31, 2009. Since these securities do not have volatility or present value published by the Argentine Central Bank, their market value was calculated based on the respective cash payments discounted by the internal rate of return of securities with similar characteristics and duration and with volatility published by said institution. c) Holdings of securities in special investment accounts: As of the previous fiscal year-end, these securities have been valued pursuant to the provisions set forth by the Argentine Central Bank, at their acquisition cost increased on an exponential basis according to their IRR. 12 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued The same criterion was applied to holdings of such securities used in repo transactions recorded under “Other Receivables Resulting from Financial Brokerage” and “Miscellaneous Receivables”. As of the previous fiscal year-end, these securities amounted to $ 269,925 and have registered no significant differences as compared to market values. b.2.2.Investments in listed corporate securities These securities are valued at the period/fiscal year-end closing price, less estimated selling costs, when applicable. b.3.Secured Loans – Decree No. 1387/01 As from February 2009, these Secured Loans have been valued on the basis of the highest value that arises from the difference between the present value, informed by the Argentine Central Bank, and their book value, net. The latter value is the book value recorded as of January 31, 2009, increased monthly by the IRR and adjusted by the CER, net of charged financial services received. In the case these Secured Loans’ present value is lower than their book value, the monthly accrual is charged to an asset regularizing account. Such account shall be reversed by charging its balance to Income as long as such balance is higher than the positive difference existing between the present value and the net book value, as recorded in the previous fiscal year. As of March 31, 2010 and December 31, 2009, Secured Loans’ balance was $85 and $ 3,780, respectively, and no balance was recorded in the Regularizing Account. As of March 31, 2010 and December 31, 2009, their estimated realizable value does not record any difference when compared to their book value. The estimated realizable value was obtained by calculating the present value of their future cash flow of amortization and interest, based on the market rate of debt instruments of the same issuer. b.4.Accrual of adjustments, interest, exchange rate differences, premiums on future transactions and variable income For foreign and local currency transactions with a principal adjustment clause, as well as for those in which rates have been prearranged for terms up to 92 days, the accrual has been recognized on a linear basis. For local currency transactions at rates arranged for longer periods, interest has been accrued on an exponential basis. For lending and borrowing transactions, which according to the legal and/or contractual conditions may be applicable, the adjustment by the CER has been accrued. b.5.Debt securities and Participation Certificates in Financial Trusts Debt securities added at par have been recorded at their technical value; the remaining holdings were valued at their cost increased according to their internal rate of return. Participation certificates in financial trusts are valued taking into account the share in the assets, net of liabilities, that stem from the financial statements of the respective trusts, as modified by the application of the Argentine Central Bank regulations, when applicable. b.6.Unlisted negotiable obligations Holdings of these securities are valued at their acquisition cost increased on an exponential basis according to their internal rate of return. b.7.Assets under financial leases Assets under financial leases are stated at cost less accumulated amortization, adjusted by the CER, where applicable. b.8.Interest in other companies b.8.1. In financial institutions and supplementary and authorized activities Argentine: Banco de Galicia y Buenos Aires S.A.’s equity investment in Banelco S.A. is valued under the equity method, based on this company’s last financial statements available. The rest of the companies with supplementary activities, in which Banco de Galicia y Buenos Aires S.A. has an equity investment, are valued at their acquisition cost restated as set forth in Note 1 to these financial statements, plus, when applicable, stock dividends and uncollected cash. 13 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued Banco de Galicia y Buenos Aires S.A. established an allowance for impairment of value for the amount by which it is estimated that the value of the investment in Compensadora Electrónica S.A. exceeds the equity method value. b.8.2.In other companies Argentine: These are stated at their acquisition cost restated as mentioned in the above Note 1 to these financial statements, plus, when applicable, stock dividends and uncollected cash. An allowance for impairment of value has been established for the amount by which it is estimated that the value of the investments in Argencontrol S.A., Alfer S.A. (in liquidation), Galicia Inmobiliaria S.A. (in liquidation), Electrigal S.A., and Autopista Ezeiza Cañuelas S.A. and Aguas Cordobesas S.A. exceeds their equity method value. Foreign: These are stated at cost, plus stock dividends recognized at their face value. For the conversion into local currency, the procedure referred to in item b.1. was applied. b.9.Bank premises and equipment and miscellaneous assets Bank premises and equipment and miscellaneous assets have been valued at their restated cost (see Note 1 above), plus the increase in value of the real estate property derived from a technical revaluation made in 1981, less accumulated depreciation. Depreciation of these assets is determined based on their estimated useful lives, expressed in months. A full month's depreciation is recognized in the month in which an asset is acquired, while no depreciation is recognized in the month in which it is sold or retired, over a maximum of 600 months for real estate property, 120 months for furniture and fittings and 60 months for the rest of assets. The residual value of the assets, taken as a whole, does not exceed their economic utilization value. b.10.Other miscellaneous assets These assets are valued at their restated acquisition cost (see Note 1 above), less the corresponding accumulated depreciations. For those miscellaneous assets earmarked for sale, the effects of the changes in the purchasing power of the currency as from January 1, 2002 have not been given accounting recognition. The depreciation charge for these assets is calculated following the same criterion as that mentioned in item b.9. above. b.11.Intangible assets Intangible assets have been valued at their restated acquisition cost (see Note 1 above), less the corresponding accumulated depreciations, calculated proportionally over the estimated number of months of useful life. Amortization has been recognized on a straight-line basis over a maximum of 120 months for "Goodwill" and over a maximum of 60 months for "Organization and Development Expenses”. Effective March 2003, the Argentine Central Bank established that the difference resulting from compliance with court resolutions made in lawsuits filed challenging the current regulations applicable to deposits with the financial system, within the framework of the provisions of Law No. 25561, Decree No. 214/02 and supplementary regulations, must also be recorded under this caption, the amortization of which must take place in a maximum of 60 equal, monthly and consecutive installments as from April 2003. (See Note 16.1 to the consolidated financial statements). In the period from December 2005 to December 2008, through Communiqué “A” 4439 and supplementary ones, the Argentine Central Bank authorized those financial institutions who have granted, as from that date, new commercial loans with an average life of more than 2 years, to defer the charge to income related to the above-mentioned amortization. As of December 31, 2008, the balance of $ 209,661 corresponding to deferred accumulated amortizations, will begin to be amortized as from January 2009 in up to 36 equal, monthly and consecutive installments. 14 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued As of March 31, 2010 and December 31, 2009, on account of such legal proceedings, $ 233,381 and $ 259,053, respectively, were registered as assets. b.12.Transactions with derivative instruments Derivative instruments have been recorded as stated in Note 18. b.13.Allowances for loan losses and provisions for contingent commitments These have been established based upon the estimated default risk of Banco de Galicia y Buenos Aires S.A. credit portfolio, which results from an evaluation of debtors' compliance with their payment obligations, their economic and financial condition, and the guarantees securing their related transactions, in line with the Argentine Central Bank regulations. b.14.Income Tax The income tax charge reported by Banco de Galicia y Buenos Aires S.A. has been determined in accordance with the Argentine Central Bank regulations, which do not consider the application of the deferred tax method. As of March 31, 2010, Banco de Galicia y Buenos Aires S.A. recorded no income tax charge because, as of that date, it estimated it had incurred in an accumulated tax loss. b.15.Minimum presumed income tax Pursuant to Section 13 of the Law No. 25063 as amended by Law No. 25360, if the minimum presumed income tax were to exceed income tax in a given fiscal year, such excess may be computed as a payment on account of the income tax that could be generated in any of the next ten fiscal years. The recognition of this deferred asset and its realization stem from the ability to generate sufficient future taxable income for offsetting purposes, in accordance with projections prepared in conformity with the Argentine Central Bank regulations. Based on the aforementioned, Banco de Galicia y Buenos Aires S.A, as of March 31, 2010 and December 31, 2009, has assets of $ 342,261 and $ 323,966, respectively. In addition to the statement made in the preceding paragraphs, as of March 31, 2010, companies controlled by Banco de Galicia y Buenos Aires S.A. record an asset of $ 3,660 for the minimum presumed income tax, while as of December 31, 2009, this amount was $ 3,033. b.16.Severance payments Banco de Galicia y Buenos Aires S.A. directly charges severance payments to expenses. The amounts that the Bank may possibly have to pay for labor lawsuits are covered by a provision, which is recorded under "Liabilities - Provisions for Severance Payments”. b.17.Liabilities - Provisions As of March 31, 2010 and December 31, 2009, Banco de Galicia y Buenos Aires S.A. has set up provisions for labor, legal, fiscal commitments and other miscellaneous risks. b.18.Accounting estimates The preparation of financial statements at a given date requires Banco de Galicia y Buenos Aires S.A.’s management to make estimates and assessments regarding the determination of the amount of assets and liabilities; contingent assets and liabilities, as well as the income and expenses recorded for the period/fiscal year. Therefore, the Bank’s management makes estimates in order to calculate, at any given moment, for example, the recoverable value of assets, the allowances for loan losses and provisions for other contingencies, the depreciation charges and the income tax charge. Future actual results may differ from estimates and assessments made at the date these financial statements were prepared. c.Differences between the Argentine Central Bank’s regulations and Argentine GAAP in the Autonomous City of Buenos Aires The C.P.C.E.C.A.B.A passed Resolutions C.D. No. 93/05 and 42/06, which adopt Technical Pronouncements 6 to 23 issued by the F.A.C.P.C.E. as the Argentine GAAP; said resolutions were amended with the purpose of unifying the Argentine GAAP and the interpretation of accounting and auditing standards 1 to 4. On December 29, 2005 and December 14, 2006, the C.N.V. approved said resolutions with certain amendments. 15 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued At the date these financial statements were prepared, the Argentine Central Bank has not yet adopted these regulations. For this reason, Banco de Galicia y Buenos Aires S.A. has prepared its financial statements without considering certain valuation and disclosure criteria included in the Argentine GAAP in force in the Autonomous City of Buenos Aires (C.A.B.A.). The main differences between the Argentine Central Bank regulations and Argentine GAAP in the Autonomous City of Buenos Aires are detailed below: c.1.Accounting for income tax according to the deferred tax method Banco de Galicia y Buenos Aires S.A. determines the income tax charge by applying the enacted tax rate to the estimated taxable income, without considering the effect of any temporary differences between accounting and tax results. Pursuant to the Argentine GAAP in force in the Autonomous City of Buenos Aires, the income tax must be recognized using the deferred tax method and, therefore, deferred tax assets or liabilities must be established based on the aforementioned temporary differences. In addition, unused tax loss carry-forwards or fiscal credits that may be offset against future taxable income should be recognized as deferred assets, provided that taxable income is likely to be generated. The application of this criterion based on projections prepared by Banco de Galicia y Buenos Aires S.A. would determine deferred tax assets as of March 31, 2010, amounting to $ 321,673, and to $ 256,617 as of December 31, 2009. 16 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued c.2.Valuation of assets with the non-financial public and private sectors c.2.1.Government Securities Argentine Central Bank regulations set forth specific valuation criteria for government securities recorded in special investment accounts and holdings of unlisted securities, which are described in item b.2.1. Pursuant to the Argentine GAAP in force in the Autonomous City of Buenos Aires, the above-mentioned assets must be valued at their current value. Differences derived from the application of the different valuation criteria are detailed in the above-mentioned Note. c.2.2.National Secured Loans In accordance with the Argentine Central Bank regulations, as of March 31, 2010 and December 31, 2009, Banco de Galicia y Buenos Aires S.A. valued its holdings of Secured Loans as per item b.3. Pursuant to the provisions of Resolution C.D. No. 290/01 of the C.P.C.E.C.A.B.A, the restructured assets should have been valued based upon the respective market quotations of the securities exchanged as of November 6, 2001, which as from that date are considered to be the acquisition cost, if applicable, plus the interests accrued corresponding to the internal rate of return until the closing date of each period. As of March 31, 2010 and December 31, 2009, their estimated realizable value does not record any difference when compared to their book value. c.2.3.Financial reporting of effects generated by court decisions on deposits As disclosed in Note 16.1 of the consolidated financial statements, as of March 31, 2010, Banco de Galicia y Buenos Aires S.A. records an asset for $ 233,381 under “Intangible Assets – Organization and Development Expenses”, while as of December 31, 2009 said amount was $ 259,053, for the residual value of the differences resulting from compliance with court resolutions on reimbursement of deposits within the framework of Law No. 25561, Decree No. 214/02 and supplementary regulations. Argentine GAAP admit the registration of such asset and of the corresponding allowance, based on the best estimate of the recoverable amounts. c.2.4.Allowances for receivables from the non-financial public sector Current regulations issued by the Argentine Central Bank on the establishment of allowances provide that credits against the public sector are not subject to allowances for loan losses. Pursuant to Argentine GAAP, those allowances must be estimated based on the recoverability risk of assets. c.3.Conversion of financial statements The conversion into pesos of the financial statements of the foreign subsidiaries for the purpose of their consolidation with Banco de Galicia y Buenos Aires S.A.’s financial statements, made in accordance with the Argentine Central Bank regulations, differs from Argentine GAAP (Technical Pronouncement No. 18). Argentine GAAP require that: a) the measurements in the financial statements to be converted into pesos that are stated in period-end foreign currency (current values, recoverable values) be converted at the exchange rate of the financial statements’ date; and b) the measurements in the financial statements to be converted into pesos that are stated in foreign currency of periods predating the closing date (for example: those which represent historical costs, income, expenses) be converted at the relevant historical exchange rates, restated at fiscal year-end currency, when applicable due to the application of Technical Pronouncement No.17. Exchange-rate differences arising from conversion of the financial statements shall be treated as financial income or losses, as the case may be. The application of this criterion does not have a significant impact on Banco de Galicia y Buenos Aires S.A.'s consolidated financial statements. 17 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 2:Continued c.4.Restructured loans and liabilities Pursuant to the regulations issued by the Argentine Central Bank, Banco de Galicia y Buenos Aires S.A. recorded restructured loans and financial obligations based on the actually restructured principal amounts plus accrued interests and capital adjustments, when applicable, minus collections or payments made. Pursuant to Argentine GAAP, those restructured loans and liabilities, for which modification of original conditions imply a substitution of instruments, must be recorded on the basis of the best possible estimate of the amounts receivable or payable discounted at a market rate that reflects market evaluations on the time value of money and the specific risks of such assets and liabilities at the time of restructuring. d. Adoption of the International Financial Reporting Standards by the National Securities Commission In addition to the specifications set forth in Note 17 to the financial statements, the international financial reporting standards adopted by the National Securities Commission are not applicable to Banco de Galicia y Buenos Aires S.A., Galicia Seguros S.A., Galicia Retiro S.A. and Sudamericana Asesores de Seguros S.A. This is due to the fact that the C.N.V. holds the position to accept accounting criteria set forth by other regulatory or control bodies, such as those established by the Argentine Central Bank for the companies included in the Financial Institutions Law and those established by the Argentine Superintendency of Insurance for insurance companies. Tarjeta Naranja S.A. and Tarjetas Cuyanas S.A., institutions which are both included in the public offering system because of their Negotiable Obligations pursuant to Law No. 17811, have approved their respective implementation plans according to the provisions set forth in General Resolution No. 562 issued by the C.N.V. Thus, Tarjetas Regionales S.A.’s Board of Directors approved a plan to voluntarily implement said regulations, which will be carried out in coordination with the above-mentioned subsidiaries. This Resolution is not mandatory for the rest of the companies controlled by Grupo Financiero Galicia S.A. However, these companies’ Board of Directors have introduced the described change in regulations for consolidation purposes with Grupo Financiero Galicia’s financial statements. NOTE 3:BASIC INFORMATION ON CONSOLIDATED CONTROLLED COMPANIES The basic information regarding Grupo Financiero Galicia S.A.’s controlled companies is presented in Note 10 and Schedule C to these individual financial statements. Grupo Financiero Galicia S.A. directly holds 87.50% of the capital stock and voting rights of Net Investment S.A., Galicia Warrants S.A. and Sudamericana Holding S.A.; while its controlled company, Banco de Galicia y Buenos Aires S.A., holds the remaining 12.50% of the capital stock and voting rights of those companies. Furthermore, Grupo Financiero Galicia S.A. directly holds 90.00% of the capital stock and voting rights of GV Mandataria de Valores S.A.; while its controlled company Galval Agente de Valores S.A. holds the remaining 10.00% of the capital stock and voting rights of said company. Sudamericana Holding S.A's results have been adapted to cover a three-month period as of December 31, 2009, for consolidation purposes. This Company’s financial statements, in turn, have been consolidated on a line-by-line basis with the financial statements of Galicia Retiro Cía. de Seguros S.A., Galicia Seguros S.A. and Sudamericana Asesores de Seguros S.A. Banco de Galicia y Buenos Aires S.A.’s consolidated financial statements include the assets, liabilities, and results of the controlled companies, either directly and indirectly, detailed below: 18 Grupo Financiero Galicia S.A. “Corporation which has not adhered to the optional system for the mandatory acquisition of shares in a public offering" Notes to the Consolidated Financial Statements (Continued) (Figures stated in thousands of pesos ($) and U.S. dollars (US$)) NOTE 3:Continued As of March 31, 2010 Issuing company Shares Percentage held in Class Number Total capital Possible votes Banco Galicia Uruguay S.A. (*)
